DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or fairly suggest “the first portion of the fiber bundle has two ends and the second portion has a first end connected to at least one end of these two ends” as recited in claim 1.
Hori (JP2013022946; English translation relied upon for reference) provides a reinforcing fiber bundle containing composite material (paragraphs [0026-0028]) comprising: a composite material (10; Fig. 1a) which is formed, by laminating a plurality of fiber reinforced resin sheets (12A-12E) and has a bolt hole (101) passing through the composite material to a thickness direction thereof (Fig. 1a); and a fiber bundle (14E) which is provided inside at least one of the liber reinforced resin sheets (12E) separated from each other in the thickness direction, the fiber reinforced resin sheets respectively having surfaces of the composite material disposed in the thickness direction (Figs. 1b-c), wherein the fiber bundle (14E) includes a first portion which Is oriented in a circumferential direction of the bolt hole and a second portion in a linear shape (Fig. 1c); but fails to disclose the first portion of the fiber bundle has two ends and the second portion has a first end connected to at least one end of these two ends.
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        6/2/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726